IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

COSTEL G. SERBAN,                    NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-4315

THE BANK OF NEW YORK,
ET AL.,

      Appellees.


_____________________________/

Opinion filed March 8, 2016.

An appeal from the Circuit Court for Okaloosa County.
Keith Brace, Judge.

George Gingo and James Orth, Jr., of Gingo & Orth, P.A., Titusville; Steven Copus
of Copus & Copus, P.A., Shalimar, for Appellant.

Jacqueline Costoya of Kelley Kronenberg, Fort Lauderdale, for Appellees.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., SWANSON, and KELSEY, JJ., CONCUR.